[Cite as State v. Cleavenger, 2022-Ohio-1041.]


STATE OF OHIO                     )                      IN THE COURT OF APPEALS
                                  )ss:                   NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                            C.A. No.        29711

        Appellee

        v.                                               APPEAL FROM JUDGMENT
                                                         ENTERED IN THE
TODD CLEAVENGER                                          COURT OF COMMON PLEAS
                                                         COUNTY OF SUMMIT, OHIO
        Appellant                                        CASE No.   CR 19 01 0041

                                 DECISION AND JOURNAL ENTRY

Dated: March 30, 2022



        CARR, Judge.

        {¶1}      Appellant, Todd Cleavenger, appeals the judgment of the Summit County Court of

Common Pleas. This Court affirms.

                                                    I.

        {¶2}      The Summit Count Grand Jury indicted Cleavenger on one count of kidnapping,

one count of felonious assault, and one count of abduction. The matter proceeded to a jury trial

where Cleavenger was convicted of the charged offenses. After merging the count of abduction

into the count of kidnapping for sentencing purposes, the trial court imposed an 11-year prison

term on the count of kidnapping and a five-year prison term on the count of felonious assault. The

trial court further ordered that the prison sentences were to be served consecutively.1




        1
            As of the date of this decision, Cleavenger’s direct appeal is still pending.
                                                   2


          {¶3}   Around the time of Cleavenger’s sentencing and immediately thereafter,

Cleavenger filed a host of motions in the trial court challenging his convictions, which were

denied.

          {¶4}   Approximately six months later, on February 24, 2020, Cleavenger filed another

series of motions in the trial court. Cleavenger filed a motion for leave to file a motion for new

trial as well as a supplement to the motion containing an affidavit. The trial court denied the

motion approximately one week later.

          {¶5}   Cleavenger has appealed from the order denying his motion for leave to file a

motion for new trial. Now before this Court, Cleavenger raises three assignments of error.

                                                  II.

                                   ASSIGNMENT OF ERROR I

          THE TRIAL COURT INCORRECTLY DENIED CLEAVENGER’S MOTION
          FOR LEAVE TO MOVE FOR A NEW TRIAL, UNDER [CRIM.R.] 33(A)(6)[.]

                                   ASSIGNMENT OF ERROR II

          THE TRIAL COURT ERRED BY NOT DETERMINING IF “UNAVOIDABLE
          PREVENTION” HAD IN FACT BEEN TOTALLY ESTABLISHED TO
          DETERMINE IF THE EVIDENCE WAS NEWLY DISCOVERED; AND/OR
          DETERMINE IF CLEAVENGER ACTED WITH “REASONABLE
          DILIGENCE” IN [AND] AFTER THE DISCOVERY OF THE NEW EVIDENCE,
          WITH RESPECT TO DENYING CLEAVENGER’S MOTION FOR LEAVE TO
          FILE A MOTION FOR NEW TRIAL [AND] SUPPLEMENT[.]

          {¶6}   In his first assignment of error, Cleavenger contends that the trial court abused its

discretion in denying his motion for leave to file a motion for new trial. In his second assignment

of error, Cleavenger argues that the trial court made an erroneous finding regarding whether he

was unavoidably prevented from discovering the evidence which served as the basis for his motion

for leave. This Court disagrees.
                                                3


       {¶7}   “A trial court’s ruling on a motion for leave to file a motion for new trial will not

be reversed absent an abuse of discretion.” State v. Powe, 9th Dist. Summit No. 29413, 2019-

Ohio-5332, ¶ 9. An abuse of discretion implies that the trial court’s attitude was unreasonable,

arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983).

       {¶8}   Crim.R. 33(B) states:

       Application for a new trial shall be made by motion which, except for the cause of
       newly discovered evidence, shall be filed within fourteen days after the verdict was
       rendered, or the decision of the court where a trial by jury has been waived, unless
       it is made to appear by clear and convincing proof that the defendant was
       unavoidably prevented from filing his motion for a new trial, in which case the
       motion shall be filed within seven days from the order of the court finding that the
       defendant was unavoidably prevented from filing such motion within the time
       provided herein.

       Motions for new trial on account of newly discovered evidence shall be filed within
       one hundred twenty days after the day upon which the verdict was rendered, or the
       decision of the court where trial by jury has been waived. If it is made to appear by
       clear and convincing proof that the defendant was unavoidably prevented from the
       discovery of the evidence upon which he must rely, such motion shall be filed
       within seven days from an order of the court finding that he was unavoidably
       prevented from discovering the evidence within the one hundred twenty day period.

       {¶9}   In this case, Cleavenger filed a motion for leave to file a motion for new trial on the

basis of newly discovered evidence. Specifically, Cleavenger claimed that he had discovered

evidence that would demonstrate that it was physically impossible for him to have committed the

alleged crimes. Cleavenger filed his motion outside of the 120-day window set forth in Crim.R.

33(B). “A defendant who seeks to file a motion for a new trial outside the timeframe provided by

Crim.R. 33(B) must first obtain leave by filing a motion demonstrating that he was unavoidably

prevented from filing the motion for a new trial or, in the case of a motion premised on newly

discovered evidence, that he was ‘unavoidably prevented from the discovery of the evidence upon

which he must rely.’” State v. Baskerville, 9th Dist. Summit No. 29327, 2019-Ohio-3639, ¶ 7,

quoting Crim.R. 33(B).
                                                 4


         {¶10} In support of his motion for leave, Cleavenger argued that the transcript of

proceedings was recently completed and that a review of the transcript had revealed details about

the case that were not previously known. Cleavenger further contended that he had recently

obtained affidavits from medical professionals containing new information about the aging

timeframe and stages of bruises. Similarly, Cleavenger suggested that he had discovered scientific

research articles regarding the aging of bruises. In his affidavit, Cleavenger averred that he first

learned that this information was available when speaking with a physician at the Richland

Correctional Institution (“RCI”), who explained that studying injuries on the human body can

reveal the timeframe within which the injuries occurred. Cleavenger conducted research in RCI’s

library to confirm the physician’s statements. Cleavenger averred that the constraints associated

with his incarceration prohibited him from discovering this information earlier.

         {¶11} In denying Cleavenger’s motion for leave, the trial court found that Cleavenger

failed to demonstrate by clear and convincing evidence that the allegedly newly discovered

evidence did not exist or could not have been discovered either in time for trial or prior to the

deadline for filing a timely motion for new trial. The trial court observed that it appeared

Cleavenger was simply trying to raise a new theory of the case in his motion.

         {¶12} Under these circumstances, we cannot say that the trial court’s denial of the motion

for leave to file a motion for new trial was an abuse of discretion. To the extent that Cleavenger’s

motion was predicated on a review of the transcript of proceedings, it is axiomatic that the details

contained therein were available to the parties at the time of trial and did not constitute new

evidence. See State v. Stone, 9th Dist. Lorain No. 89CA004522, 1989 WL 117280, *2 (Oct. 4,

1989).    Cleavenger further failed to demonstrate that he was unavoidably prevented from

discovering the evidence pertaining to the aging of bruises, which was purportedly derived from
                                                  5


research articles and affidavits from medical professionals. A defendant is not unavoidably

prevented from discovering new evidence when he could have discovered the evidence through

the exercise of due diligence and reasonable effort in preparing for trial. State v. Harwell, 2d. Dist.

Montgomery No. 28104, 2019-Ohio-643, ¶ 17; Healy v. Goodyear Tire & Rubber Co., 9th Dist.

Summit No. 25888, 2012-Ohio-2170, ¶ 16.               In his own affidavit, Cleavenger offered an

explanation regarding how he did not come to personally learn about the evidence pertaining to

the aging of bruises until February 2020. Notably, however, Cleavenger failed to explain, much

less show by clear and convincing evidence, why this information could not have been discovered

through the exercise of due diligence at the time of trial. It follows that the trial court’s decision

to deny the motion for leave cannot be characterized as unreasonable, arbitrary, or unconscionable.

See Blakemore, 5 Ohio St.3d at 219.

       {¶13} Cleavenger’s first and second assignments of error are overruled.

                                 ASSIGNMENT OF ERROR III

       THE TRIAL COURT ERRED BY NOT DETERMINING IF CLEAVENGER[’]S
       DUE PROCESS RIGHTS WERE VIOLATED AS HE HAD ASSERTED, IN HIS
       “MOTION FOR LEAVE TO FILE A MOTION FOR NEW TRIAL” [AND]
       “SUPPLEMENT[,]” PURSUANT TO GIGLIO V. UNITED STATES, AS BY
       CLEAVENGER AFFIRMING SUCH, DEMANDED THE SENTENCING
       COURT UTILIZE A DIFFERENT STANDARD TO REVIEW CLEAVENGER’S
       PLEADING[.] THE SENTENCING COURT ABUSED ITS DISCRETION BY
       NOT COMPLETING SUCH [AND] FOLLOWING THE APPLICABLE LAW.

       {¶14} In his final assignment of error, Cleavenger maintains that the trial court erred by

failing to undertake an analysis pursuant to Brady v. Maryland, 373 U.S. 83 (1963) and Giglio v.

United States, 405 U.S. 150 (1972) as to whether the State violated his due process rights by

refusing to disclose exculpatory evidence. Although Cleavenger raised a number of issues in

support of his motion for leave to file a motion for new trial and the supplement thereto, he did not

raise a due process challenge pursuant to Brady and Giglio. Because Cleavenger did not raise this
                                                  6


issue before the trial court, he has forfeited all but plain error on appeal. See State v. Kirkby, 9th

Dist. Summit Nos. 27381, 27399, 2015-Ohio-1520, ¶ 13. Cleavenger has not set forth a plain error

argument in his merit brief. App.R. 16(A)(7). Accordingly, Cleavenger’s third assignment of

error is overruled.

                                                 III.

       {¶15} Cleavenger’s first, second, and third assignments of error are overruled. The

judgment of the Summit County Court of Common Pleas is affirmed.

                                                                                 Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                        DONNA J. CARR
                                                        FOR THE COURT
                                      7




TEODOSIO, P. J.
SUTTON, J.
CONCUR.


APPEARANCES:

TODD CLEAVENGER, pro se, Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and JACQUENETTE S. CORGAN, Assistant
Prosecuting Attorney, for Appellee.